Citation Nr: 1313466	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  09-45 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to increases in the "staged" ratings (50 percent prior to May 11, 2010 and 70 percent from that date) assigned for the Veteran's posttraumatic stress disorder (PTSD). 

2.  Entitlement to a permanent and total disability rating for service-connected lung cancer.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to August 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that awarded service connection for PTSD effective September 11, 2006 and assigned a 50 percent rating from that date.  An interim September 2011 rating decision increased the rating to 70 percent effective May 11, 2010.  The issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.   In November 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In October 2012, VA received a notice of disagreement (NOD) with an August 2012 rating decision which denied a request for a finding of permanency of total disability for the Veteran's service-connected lung cancer.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies to the instant claim.  While the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim for an increased evaluation for his service-connected PTSD. 

Specifically, at the November 2012 hearing, the Veteran testified that he continues to receive private treatment from Family Psychological Services (including from a named psychologist newly assigned to provide him treatment).  The most recent private treatment record of record is dated in November 2011 (and does not include reports of any treatment or evaluation by the named new provider).  As records of the private treatment are likely to contain evidence and information pertinent to the rating for PTSD, they must be secured for the record.  

The Veteran is advised that a governing regulation provides that where pertinent evidence requested in connection with a claim for VA benefits (to include releases for records of private treatment) is not received within one year of the request; the claim is to be considered abandoned.  See 38 C.F.R. § 3.158(a).  He is further advised that if VA is unable to secure private records of his treatment, it is ultimately his responsibility to ensure that such records are received.

Further, the record suggests the Veteran receives on-going treatment at a VA Medical Center (MC) in Philadelphia, Pennsylvania.  As records of any pertinent VA treatment are constructively of record, VA is obligated to secure copies of such treatment records.  

Regarding the issue of entitlement to permanency of total disability for the Veteran's service-connected lung cancer, in October 2012, VA received a NOD with an August 2012 rating decision that denied such benefit (in April 2013 the NOD was forwarded to the Board).  A submission of a timely NOD triggers the appeal process, and requires issuance of a statement of the case (SOC).  The RO has not issued a SOC in response to that NOD.  Under these circumstances, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (2004).  This matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after the SOC is issued.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following:

1. The RO must issue a SOC addressing the matter of entitlement to permanency of total disability as to the Veteran's service-connected lung cancer.  He should be advised that he must file a timely substantive appeal in order to perfect an appeal of this issue to the Board.  If such occurs, the claim should be certified to the Board for appellate review.

2. The RO should ask the Veteran to provide the authorizations necessary for VA to obtain all outstanding records of private treatment he has received for his PTSD, in particular records of all treatment he has received from Family Psychological Services.  The RO should secure for the record copies of the complete clinical records of the Veteran's evaluations/treatment from that provider.  The RO must also secure for the record copies of complete clinical records of all VA treatment pertinent to the issues on appeal from August 2012 to the present.  If the private provider does not respond to the RO's request for records, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3. The RO should then arrange for a psychiatric evaluation of the Veteran to determine the current severity of his PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should describe the nature, frequency and severity of psychiatric symptoms found.  In that regard, the examiner should have available for review a copy of the criteria for rating psychiatric disabilities, and should comment regarding the presence or absence of each listed symptom in the criteria for 50, 70, and 100 percent ratings (and if a symptom is noted present, its severity and frequency).  The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning.  

4. The RO should then re-adjudicate the matter of the ratings assigned for the Veteran's service-connected PTSD.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

